Citation Nr: 0103324	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.  The service records show that he served in 
the Republic of Vietnam from September 1969 to September 
1970.

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for 
service connection for PTSD.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist and the duty to notify.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 

The Board notes that the veteran was notified by letter dated 
in January 1999 that he should provide a detailed description 
of the traumatic events he experienced in service.  He was 
also notified in that letter that he should provide reports 
from private physicians, if any, who have treated him for his 
claimed disorder since separation from service.  He was also 
requested to provide information about VA treatment so that 
the RO could request those records.  He is hereby notified 
that it is his responsibility to cooperate in the development 
of the case.  38 C.F.R. § 3.158 (2000).  He must adequately 
identify records relevant to the claim in order for the VA to 
assist him in obtaining records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

The appellant has been diagnosed with PTSD.  He has alleged 
that he experienced stressors in Vietnam that resulted in 
PTSD.  The RO took the initial step to confirm the incidents 
alleged as stressors by contacting the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and providing 
them with certain information in June 1999.  However, a June 
1999 letter from the USASCRUR requested that the RO provide 
them with a copy of the veteran's DA Form 20 or its 
equivalent.  A review of the claims folder reveals that the 
veteran's pertinent personnel records were not associated 
with the record until September 1999.  Further, it does not 
appear that the RO thereafter provided the USASCRUR with a 
copy of the veteran's DA Form 20 or its equivalent.  
Therefore, the RO should provide the USASCRUR with the 
appropriate information.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his PTSD that has not already been 
made part of the record, and should 
assist him in obtaining such evidence.  
Copies of all such records should be 
associated with the claims folder.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought.

2.  The RO should contact the appellant and 
inform him that he may submit any other 
corroborating evidence he may have pertaining 
to alleged stressors experienced during his 
period of active duty.  Further, the RO 
should inform the appellant that he may 
submit any other evidence to verify his 
alleged stressors from military as well as 
nonmilitary sources.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  The RO shall inform 
the appellant if the VA is unable to secure 
any of the relevant records sought.  

3.  The RO also should provide the 
USASCRUR with a copy of the veteran's DA 
Form 20 or its equivalent and should 
check on the status of its June 1999 
request to the USASCRUR.  The USASCRUR 
should attempt to verify any detailed 
stressor information provided by the 
appellant.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.  The 
appellant should be notified of any 
response received from the USASCRUR.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  If the 
RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner must 
comment on the approximate date of onset 
and etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  The RO must then review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for PTSD.  Then, the RO 
should issue a Supplemental Statement of the 
Case (SSOC) to the appellant on the issue on 
appeal which sets forth the evidence received 
by the RO since the Statement of the Case was 
issued.  The appellant and his representative 
should be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



